Case: 21-10753      Document: 00516303381         Page: 1    Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 2, 2022
                                  No. 21-10753                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Angel Hernandez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-1491


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Angel Hernandez, federal prisoner # 73104-079, appeals the denial of
   a motion seeking relief from his 262-month prison sentence under 18 U.S.C.
   § 3582(c)(1)(A)(i). He contends that extraordinary and compelling reasons
   support his early release and that the 18 U.S.C. § 3553(a) factors weigh in his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10753       Document: 00516303381          Page: 2   Date Filed: 05/02/2022




                                     No. 21-10753


   favor. We review for an abuse of discretion. See United States v. Jackson, 27
   F.4th 1088, 1091 (5th Cir. 2022).
          The district court applied the § 3553(a) factors and articulated why a
   sentence reduction was not warranted given the seriousness of Hernandez’s
   methamphetamine conspiracy and distribution offense, as well as the need to
   promote respect for the law and provide just punishment. To the extent he
   disputes findings by the district court about the nature and circumstances of
   the offense, he cites no evidence, and his conclusory assertions fail to show
   that the court “base[d] its decision on . . . a clearly erroneous assessment of
   the evidence.” Id. (internal quotation marks and citation omitted). To the
   extent he asserts that the district court’s concerns are outweighed by the
   amount of time he has served, his participation in recidivism reduction
   programs, the purportedly nonviolent nature of his offense, his plan to live
   with his sister if released, and the money that the Government would save,
   his disagreement “with how the district court balanced the § 3553(a) factors
   . . . is not a sufficient ground for reversal.” United States v. Chambliss, 948
   F.3d 691, 694 (5th Cir. 2020).
          Hernandez’s remaining arguments challenge the district court’s
   alternative determination that he was not entitled to relief because he failed
   to show extraordinary and compelling reasons justifying his release. We do
   not reach that question, as we may affirm when district court’s weighing of
   the § 3553(a) factors “independently support[s] its judgment.” Jackson, 27
   F.4th at 1093 n.8; see Ward v. United States, 11 F.4th 354, 360-62 (5th Cir.
   2021); Chambliss, 948 F.3d at 693-94. Because Hernandez has not identified
   any error of law or clearly erroneous finding by the district court in applying
   the § 3553(a) factors, as necessary to show an abuse of discretion, the district
   court’s order is AFFIRMED. See Jackson, 27 F.4th at 1091; Chambliss, 948
   F.3d at 693-94.




                                          2